7 So.3d 655 (2009)
Steven MERCER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-0302.
District Court of Appeal of Florida, First District.
April 30, 2009.
Steven Mercer, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Steven T. Mercer is hereby afforded a belated appeal of the order of the Circuit Court for Duval County denying postconviction relief in its case number 16-2003-CF-10357. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R. App. P. 9.141(c)(5)(D).
HAWKES, C.J., PADOVANO and ROBERTS, JJ., concur.